DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George et al. PG. Pub. No.: [US 2016/0351443 A1].
With regards to claims 1 & 3, George discloses a biosensor BS (QCM sensor, ¶0102) comprising at least one polymer P, wherein said polymer P is a copolymer of at least monomer M (¶0142) and at least one ester E of (meth)acrylic acid (¶0142) and polyethylene oxide (0041), wherein said monomer M is different from said ester E (¶0142) and has at least one ethylenically unsaturated double bond (¶0142), and wherein said polymer P has a surface adsorption SA of at least 200ng/cm² on a 
With regards to claim 2, George discloses wherein said polymer P has been deposited on the surface O of at least one bio-recognition element B or on a surface of a tube, pipe or of housing that are part of said biosensor B (depositing an inorganic material on a polymer substrate, ¶0033).
With regards to claim 4, George discloses wherein said polymer P is a copolymer of styrene (polystyrene, ¶0037) and at least one ester E of (meth)acrylic acid (¶0045) and polyethylene oxide (¶0041).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. PG. Pub. No.: [US 2016/0351443 A1] in view of Ozcelik et al. [PG. Pub. No.: US 2019/0225817 A1].
With regards to claim 9, George discloses the claimed invention as cited above in claim 1, however is silent on wherein said polymer P is a statistical copolymer. 
Ozcelik teaches of polymer coatings to control bio interfacial interaction and it is possible to produce copolymers (for example block, gradient or statistical copolymers as functional groups, ¶0133).
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify George with the statistical copolymers based upon Ozcelik teachings. When modifying George one would have readily concluded to provide a solvent system having various bioactive agents, such as peptides, and compounds that disrupt the QS mechanism of bacteria, may be incorporated into the coatings via one or two-step procedures while retaining their biological activity (¶0013).

Allowable Subject Matter
Claims 5-8, & 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 5, the prior art does not disclose or suggest the claimed wherein said polymer P comprises styrene and at least one ester E in a molar ratio of 0.05:1 to 50:1
With regards to claim 6, the prior art does not disclose or suggest the claimed wherein said at least one ester E has an average molar mass Mn of 300 to 10000 g/mol.
With regards to claim 7, the prior art does not disclose or suggest the claimed wherein said at least one ester E has an average molar mass Mn of 800 to 3000 g/mol.
With regards to claim 8, the prior art does not disclose or suggest the claimed wherein said polymer P has an average molar mass Mn of 5000 to 100,000 g/mol.
Claim 12, the prior art does not disclose or suggest the claimed polymer P is deposited as a self-assembled monolayer.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13, the prior art does not disclose or suggest the claimed a process for making a bio-recognition element B, comprising the following steps:
A) applying a solution S of at least one polymer P, wherein said polymer P is a copolymer of at least monomer M and at least one ester E of (meth)acrylic acid and polyethylene oxide, wherein said monomer M is different from said ester E and has at least one ethylenically unsaturated double bond, and wherein polymer P has a surface adsorption SA of at least 200ng/cm2 on a surface O, and
.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852